 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON RIVERA,                                      No. 2:19-cv-0622 CKD P
12                        Plaintiff,
13            v.                                         ORDER & FINDINGS AND
                                                         RECOMMENDATION
14    WALBURN, et al.,
15                        Defendants.
16

17          Plaintiff is a Solano County prisoner proceeding pro se. Plaintiff seeks relief pursuant to

18   42 U.S.C. § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §

19   1915. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

21   Magistrate Judge. See 28 U.S.C. § 636(c).

22          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

23   1915(a). Accordingly, the request to proceed in forma pauperis will be granted.

24          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

25   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect

26   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account and

27   forward it to the Clerk of the Court each time the amount in plaintiff’s account exceeds $10.00,

28   until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                         1
 1          The court is required to screen complaints brought by prisoners seeking relief against a

 2   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 3   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 4   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 5   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

 6          The court has conducted the required screening and finds that plaintiff may proceed on

 7   claims arising under the Fourteenth Amendment against defendants Walburn, Pikney and

 8   Shelgreh. As for defendant Solano County Sheriff’s Department, plaintiff fails to state a claim

 9   upon which relief can be granted.1

10          In accordance with the above, IT IS HEREBY ORDERED that:

11          1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

12          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

13   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

14   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

15   Sheriff of Solano County filed concurrently herewith.

16          3. Service is appropriate for defendants Walburn, Pikney and Shelgreh.

17          4. The Clerk of the Court shall send plaintiff three USM-285 forms, one summons, an

18   instruction sheet and a copy of the complaint.

19          5. Within thirty days from the date of this order, plaintiff shall complete the attached

20   Notice of Submission of Documents and submit the following documents to the court:
21                  a. The completed Notice of Submission of Documents;

22                  b. One completed summons;

23                  c. One completed USM-285 form for each defendant listed in number 3 above;

24   and

25                  d. Four copies of the complaint.

26
     1
27     A plaintiff must connect the named defendants clearly with the claimed denial of his rights.
     Farmer v. Brennan, 511 U.S. 825, 837, 843 (1994). There is no respondeat superior liability
28   under section 1983. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
                                                     2
 1            6. Plaintiff need not attempt service on defendants and need not request waiver of service.

 2   Upon receipt of the above-described documents, the court will direct the United States Marshal to

 3   serve the above-named defendants pursuant to Federal Rule of Civil Procedure 4 without payment

 4   of costs.

 5            7. The Clerk is directed to assign a district judge to this action.

 6            IT IS HEREBY RECOMMENDED that the Solano County Sheriff’s Department be

 7   dismissed.

 8            These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

10   being served with these findings and recommendations, plaintiff may file written objections with

11   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

13   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

14   1991).

15   Dated: May 6, 2019
                                                         _____________________________________
16
                                                         CAROLYN K. DELANEY
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20   1
     rive0622.1
21

22

23

24

25

26
27

28
                                                          3
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JASON RIVERA,                                   No. 2:19-cv-0622 CKD P
12                     Plaintiff,
13          v.                                       NOTICE OF SUBMISSION
14   WALBURN, et al.,                                OF DOCUMENTS
15                     Defendants.
16

17         Plaintiff submits the following documents in compliance with the court's order filed

18   _____________________:

19         ____           completed summons form

20         ____           completed USM-285 forms

21         ____           copies of the ___________________
                                              Complaint
22

23   DATED:
24

25                                                       ____________________
                                                          Plaintiff
26
27

28
                                                     1
